Citation Nr: 0945664	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  09-30 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for vertigo (claimed as 
dizziness) on a direct basis and as secondary to service-
connected tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty in the military from April 
1953 to April 1955, with additional service in the Army 
National Guard.  

His appeal to the Board of Veterans' Appeals (Board) is from 
an October 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's vertigo was first diagnosed many years after 
his military service had ended and has not been linked by 
competent evidence to his service or to his service-connected 
tinnitus.


CONCLUSION OF LAW

Vertigo (claimed as dizziness) was not incurred in or 
aggravated by service and is not proximately due to, the 
result of, or chronically aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant statutes and VA regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  These VCAA notice requirements apply to all 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, the Veteran was issued a VCAA notice letter in 
September 2008, prior to the RO initially adjudicating his 
claim in October 2008, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  That 
letter informed him of the evidence required to substantiate 
his claim under both 
direct-incurrence and secondary theories of service 
connection, as well as of his and VA's respective 
responsibilities in obtaining supporting evidence.  The 
letter also addressed the elements outlined in Dingess, 
including how a downstream disability rating and effective 
date are assigned, if service connection is granted, and the 
type of evidence impacting those downstream determinations.  

Therefore, there is no error in the timing or content of that 
VCAA notice.  Moreover, in his pleadings the Veteran has not 
alleged any prejudicial error in the content or timing of the 
VCAA notice he received (or did not receive).  In Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009), the Supreme Court indicated 
that he, as the pleading party, not VA, has this burden of 
showing why a VCAA notice error is prejudicial.  Also in 
Shinseki, the Supreme Court made clear that a reviewing 
court, in considering the rule of prejudicial error, is 
precluded from applying a mandatory presumption of prejudice 
rather than assessing whether, based on the facts of each 
case, the error was outcome determinative.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  He has not indicated that any 
additional records exist that might be relevant to his claim.  
In addition, he was afforded a VA examination in September 
2008 to determine whether his vertigo is directly related to 
his military service or secondarily related by way of his 
tinnitus, which is already service connected.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, no 
further notice or assistance to him is required to fulfill 
VA's duty to assist him in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Merits of the Claim

Service connection has been established for tinnitus as a 
result of acoustic trauma while on active duty.  The 
Veteran's bilateral hearing loss is also service connected on 
the basis of that acoustic trauma.  He believes he has still 
additional disability, namely, vertigo (i.e. dizziness), as a 
result of his service-connected tinnitus.  He therefore is 
seeking service connection for his vertigo on a secondary 
basis.  38 C.F.R. § 3.310.  But when determining whether he 
is entitled to service connection, all theories of 
entitlement must be considered.  Szemraj v. Principi, 
357 F.3d 1370, 1371 (Fed. Cir. 2004).  Thus, the Board will 
address his claim on both direct and secondary bases.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, service connection is permissible on a secondary 
basis for disability that is proximately due to or the result 
of a service-connected condition.  See 38 C.F.R. § 3.310(a).  
This includes situations where a service-connected condition 
has chronically (i.e. permanently) aggravated the disability 
in question, although compensation is limited to the degree 
of disability (and only that degree) over and above the 
degree of disability existing prior to the aggravation.  
See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Service connection on this secondary 
basis requires:  (1) evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
evidence establishing a nexus (i.e., link) between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Applying these criteria to the facts of this case, the Board 
finds no basis to grant the Veteran's claim on either a 
direct or secondary basis.  The record shows he has recently 
been diagnosed with vertigo, by both VA and private 
physicians.  So the Board is not disputing he has vertigo 
(and associated dizziness).



But proof the Veteran has vertigo is not the only requirement 
for establishing his entitlement to service connection.  
Rather, there also must be competent evidence linking the 
vertigo to his military service, including secondarily by way 
of his already service-connected tinnitus.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Although he has current disability (i.e., evidence proving he 
has vertigo), the Veteran's claim nonetheless fails under 
both theories of service connection, direct and secondary, 
because no competent evidence relates his vertigo either 
directly to his military service or secondarily to his 
service-connected tinnitus.  There are three specific 
deficiencies in his claim.

First, the Veteran's service treatment records make no 
reference to vertigo or dizziness, either in the way of a 
relevant complaint or objective clinical finding such as a 
pertinent diagnosis.  So this is probative evidence against 
the notion that he had vertigo/dizziness while in service.  
See Struck v. Brown, 9 Vet. App. 145 (1996).  Second, the 
record shows that he was first diagnosed with benign 
positional vertigo in 2008, approximately 53 years after his 
separation from active duty in 1955.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service resulting in any chronic or 
persistent disability).  And third, because service 
connection is still possible in this circumstance when the 
initial diagnosis was after service (see 38 C.F.R. 
§ 3.303(d)), no medical or other competent evidence 
attributes his vertigo to his service or to his service-
connected tinnitus.  See Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  



Concerning this third deficiency, the Board notes that a VA 
examiner in September 2008, after reviewing the pertinent 
medical history and examining the Veteran, concluded that the 
Veteran's benign paroxysmal positional vertigo is less likely 
than not secondary to in-service noise trauma or tinnitus.  
The examiner explained that, instead, "[the Veteran's] 
multiple medical conditions of DM [diabetes mellitus] and HPB 
[high blood pressure] can lead to BPPV [benign paroxysmal 
positional vertigo] more then [sic] noise trauma of 55 years 
ago.  If the vertigo was much closer to the moise [sic] 
exposure, [acknowledged the VA examiner], it might be 
related.  But since the vertigo started 50 yrs since the 
noise trauma, I feel it is less likely as not related to or 
secondary to noise trauma or tinnitus for which he is already 
sc [service connected]."  

Since this opinion is based on a review of the pertinent 
medical history, is consistent with the evidence of record, 
and is supported by sound medical rationale, it provides 
compelling evidence against the Veteran's claim.  Simply 
stated, the VA examiner applied valid medical analysis to the 
significant facts of this case in reaching his conclusion 
that the Veteran's vertigo is unrelated either to service or 
to his service-connected tinnitus.  See Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008); see also Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (holding that the adoption of an expert 
medical opinion may satisfy the Board's statutory requirement 
of an adequate statement of reasons and bases if the expert 
fairly considered the material evidence seemingly supporting 
the Veteran's position.).  In short, the overwhelming medical 
evidence is against the Veteran's claim that his vertigo is 
related to his service or to his service-connected tinnitus.  
See Velez v. West, 11 Vet. App. 148, 158 (1998) and McQueen 
v. West, 13 Vet. App. 237 (1999) (both indicating, like in 
Wallin, that competent medical nexus evidence is required to 
associate a secondary condition with a service-connected 
disability).



Indeed, the only evidence seemingly supporting the Veteran's 
claim that his vertigo is related to his service-connected 
tinnitus is his own personal lay statements.  But while 
competent to say he has experienced vertigo and associated 
dizziness (a point the Board does not dispute), he is not 
qualified to render a probative opinion concerning the cause 
of his vertigo, and specifically in terms of whether it is 
directly attributable to his military service or, indirectly, 
as secondary to his service-connected tinnitus.  See 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494-
95; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See 
also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 
67 (1997); and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  This is especially true when, as here, 
there is a probative medical opinion on file expressly 
discounting this notion that his vertigo and associated 
dizziness have anything to do with his military service, 
including his 
service-connected tinnitus.  This medical opinion, instead, 
cites two other more likely causes - namely, his diabetes 
and high blood pressure.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for vertigo (claimed as 
dizziness), under all possible theories of service connection 
- direct and secondary.  The doctrine of reasonable doubt, 
therefore, is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).  Hence, the appeal is denied.




ORDER

Service connection for vertigo (claimed as dizziness) is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


